[Cite as St. George v. Celtic Bank, 2014-Ohio-5724.]
                          STATE OF OHIO, COLUMBIANA COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

EARL W. ST. GEORGE dba                                 )
GEORGE REAL ESTATE,                                    )
                                                       )
        PLAINTIFF-APPELLEE,                            )             CASE NO. 14 CO 3
                                                       )
V.                                                     )                  OPINION
                                                       )
CELTIC BANK,                                           )
                                                       )
        DEFENDANT-APPELLANT.                           )

CHARACTER OF PROCEEDINGS:                              Civil Appeal from East Liverpool
                                                       Municipal Court of Columbiana County,
                                                       Ohio
                                                       Case No. 2013CV100019

JUDGMENT:                                              Affirmed

APPEARANCES:
For Plaintiff-Appellee                                 Earl W. St. George – Pro-se
                                                       46458 Y and O Rd.
                                                       East Liverpool, Ohio 43920

For Defendant-Appellant                                Attorney Peter Horvath
                                                       38294 Industrial Park Road
                                                       P.O. Box 501
                                                       Lisbon, Ohio 44432




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                       Dated: December 19, 2014
[Cite as St. George v. Celtic Bank, 2014-Ohio-5724.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Celtic Bank, appeals from an East Liverpool
Municipal Court judgment in favor of plaintiff-appellee, Earl St. George, on appellee’s
claim for breach of a brokerage agreement.
        {¶2}     On November 13, 2013, appellee filed a complaint in small claims court
alleging that appellant contracted with him to list its real estate on April 22, 2013.
The contract included a brokerage fee of six percent of the sale proceeds or a
minimum of $2,000. On or about September 2, 2013, appellant asked appellee to
contact a potential buyer who had previously expressed an interest in the property
and was willing to make a $15,000 offer. Appellee alleged that on September 10,
2013, he secured an offer from the buyer to purchase the property for $15,000 cash
with no contingencies.            Appellant declined to accept the offer due to “SBA”
requirements. Appellant then asked appellee to sell the property at auction with a
$7,000 reserve price and was only willing to pay appellee $500 for his efforts.
However, appellee claimed $2,000 in damages pursuant to their aforementioned
contract.
        {¶3}     A bench trial was held on appellee’s complaint. Appellee appeared pro
se and appellant was present only through counsel. The trial court found appellant
breached its written contract with appellee by not paying appellee the agreed
commission of $2,000 minimum.                   The court additionally found that appellant
requested appellee to perform additional work beyond his contractual duties by listing
and preparing the property for auction after he had presented a number of offers,
which appellant rejected.           It further found that the property sold at auction for
thousands of dollars less than the offers secured by appellee. Finally, the court
found appellee performed the additional duties requested by appellant without
additional commission other than the $2,000 he was entitled to under the contract.
Therefore, the trial court found in appellee’s favor and entered judgment for $2,000
against appellant.
        {¶4}     Appellant filed a timely notice of appeal on January 10, 2014. Because
there was no record of the trial, appellant submitted a Statement of the Evidence
                                                                               -2-


approved by the trial court in accordance with App.R. 9(C).
       {¶5}   Appellant asserts a single assignment of error stating:

              THE FINDING OF THE COURT, WHICH IMPOSED A
       CONTRACTUAL DUTY UPON THE APPELLANT BANK, WAS NOT
       SUPPORTED BY THE EVIDENCE.

       {¶6}   Appellant argues it had no duty to accept any offer secured by appellee.
It contends its only contractual obligation was to pay appellee a commission upon
completion of a sale. Appellant also notes it is fair to assume that the contract could
expire with nothing owed to appellee. It argues that the trial court’s interpretation of
the contract required it to add language to the contract that appellant agreed to pay
appellee $2,000 if appellant accepted no offers submitted by appellee.
       {¶7}   Judgments supported by some competent, credible evidence going to
all the material elements of the case must not be reversed, as being against the
manifest weight of the evidence. C .E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d
279, 376 N.E.2d 578, syllabus (1978). See, also, Gerijo, Inc. v. Fairfield, 70 Ohio
St.3d 223, 226, 638 N.E.2d 533 (1994).          Reviewing courts must oblige every
reasonable presumption in favor of the lower court's judgment and finding of facts.
Gerijo, 70 Ohio St.3d at 226 (citing Seasons Coal v. Cleveland, 10 Ohio St.3d 77,
461 N.E.2d 1273 [1984] ). In the event the evidence is susceptible to more than one
interpretation, we must construe it consistently with the lower court's judgment. Id.
       {¶8}   The evidence as set out in the approved Statement of Evidence was as
follows.
       {¶9}   The contract provided:

       1. TERM AND LISTING PRICE:            Owner hereby grants Broker the
           exclusive right to sell the above property from April 20, 2013 through
           October 19, 2013 for the sum of $45,000 payable in cash upon
           closing or for such other terms or exchange as Owner may agree.
                                                                               -3-


       2. BROKERAGE FEE: Owner agrees to pay Broker a brokerage fee of
           six (6) % of the total sale price or a minimum fee of $2,000,
           whichever is greater, plus none. Owner authorizes Broker to offer
           three (3) % of the Sale Price for all Co-Broke sales. Any exceptions
           to this compensation will be disclosed to the Owner in writing.
           Owner also agrees that the brokerage fee shall be paid if Owner
           enters into an agreement within six (6) months following the term of
           this agreement or any extensions thereof to any parties to whom
           Broker or any cooperating broker has shown the property which
           results in a sale, lease or exchange of said property. However, in
           the event Owner enters into a bona fide Listing Agreement with
           another Real Estate Broker, this paragraph is null and void. Owner
           agrees to refer all prospective Buyers or Brokers who contact the
           Owner directly.

       {¶10} Under the contract, appellant is the “Owner” and appellee is the
“Broker.” The other “comments” made at the trial were as follows. Appellant paid
$60,000 for the property. Appellant engaged appellee to sell the property at six
percent of the sale price or $2,000, whichever was greater. Appellee submitted an
offer to appellant for $15,000.       Appellant rejected the offer.   The property was
ultimately sold at auction for $2,500. The sale was initiated during the listing date of
the contract. Appellee performed his contractual duties in the preparation of the
property for sale on a number of occasions. Appellant asked appellee to have the
property listed and sold with a local auction company, which was additional work
beyond appellee’s contractual duties. This occurred within the listing dates. During
the time the listing contract was in effect, appellant offered appellee $500 rather than
the $2,000 agreed in the contract. Appellee did not accept the proposed modification
to the written contract that was still in effect.
       {¶11} This evidence supports the trial court’s judgment of $2,000 in favor of
appellee. The evidence demonstrated that appellant contracted with appellee to list
                                                                             -4-


its property for a six-month period commencing April 20, 2013. Under the contract,
appellant was to pay appellee a commission of six percent or a minimum of $2,000
upon the sale of the property. During the listing period, appellant asked appellee to
have the property listed, prepared for, and sold at auction. Appellee completed these
duties, which were beyond those set out in the contract. The property sold at auction
for $2,500. Appellant offered appellee $500, instead of the $2,000 minimum set out
in the contract. Appellee rejected the $500.
      {¶12} This evidence clearly and competently supports the trial court’s
judgment. In fact, there was no evidence contrary to the fact that appellant breached
its contract with appellee by failing to pay him the agreed minimum of $2,000.
      {¶13} Accordingly, appellant’s sole assignment of error is without merit.
      {¶14} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Vukovich, J., concurs.

Waite, J., concurs.